     Case 3:19-cv-00046-MMD-WGC Document 47 Filed 02/12/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                DISTRICT OF NEVADA


JAMAL DAMON HENDRIX,                 )                3:19-cv-00046-MMD-WGC
                                     )
                        Plaintiff,   )                MINUTES OF THE COURT
        vs.                          )
                                     )                February 12, 2021
S. ROSE , et al.,                    )
                                     )
                        Defendants.  )
____________________________________ )

PRESENT: THE HONORABLE WILLIAM G. COBB, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:        KAREN WALKER             REPORTER:        NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

       Before the court is Plaintiff’s Motion for Enlargement of Time (ECF No. 45). Plaintiff
requests an extension to March 16, 2021, in which to file his opposition to Defendants’ Motion for
Summary Judgment (ECF No. 36).

       Plaintiff’s Motion for Enlargement of Time (ECF No. 45) is GRANTED. Plaintiff shall
have to and including March 16, 2021, in which to file his opposition to Defendants’ Motion for
Summary Judgment.

       IT IS SO ORDERED.

                                                    DEBRA K. KEMPI, CLERK
                                                    By: _______/s/_____________
                                                          Deputy Clerk
